Case 2:19-cv-00291-JRG-RSP Document 69 Filed 05/21/20 Page 1 of 3 PageID #: 649



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

                                    §
 ULTRAVISION TECHNOLOGIES, LLC,     §     Case No. 2:19-cv-00291-JRG-RSP
                                    §     (Lead Case)
            Plaintiff,              §
                                    §     JURY TRIAL DEMANDED
      v.                            §
                                    §
 HOLOPHANE EUROPE LIMITED, ACUITY
                                    §
 BRANDS LIGHTING DE MEXICO S DE RL
                                    §
 DE CV, HOLOPHANE S.A. DE C.V., and
                                    §
 ARIZONA (TIANJIN) ELECTRONICS
                                    §
 PRODUCTS TRADE COMPANY, LTD.,
                                    §
            Defendants.             §
                                    §
                                    §
 ULTRAVISION TECHNOLOGIES, LLC,     §     Case No. 2:19-cv-00398-JRG-RSP
                                    §     (Consolidated Case)
            Plaintiff,              §
                                    §     JURY TRIAL DEMANDED
      v.                            §
                                    §
 YAHAM OPTOELECTRONICS CO., LTD.,
                                    §
            Defendant.              §
                                    §
                                    §
 ULTRAVISION TECHNOLOGIES, LLC,     §     Case No. 2:19-cv-00252-JRG-RSP
                                    §
            Plaintiff,              §
                                    §     JURY TRIAL DEMANDED
      v.                            §
                                    §
 SAMSUNG ELECTRONICS CO., LTD. and
                                    §
 SAMSUNG DISPLAY CO., LTD.,
                                    §
            Defendants.             §
Case 2:19-cv-00291-JRG-RSP Document 69 Filed 05/21/20 Page 2 of 3 PageID #: 650



              ULTRAVISION’S NOTICE OF COMPLIANCE WITH P.R. 4-2

        Ultravision Technologies, LLC (“Ultravision”) hereby notifies the Court that pursuant to

 P.R. 4-2, it has served its Proposed Terms and Claim Elements for Construction upon

 Defendants’ counsel of record via electronic mail on May 19, 2020.

 Dated: May 21, 2020                            Respectfully submitted,

                                                /s/ Alfred R. Fabricant
                                                Alfred R. Fabricant
                                                NY Bar No. 2219392
                                                Email: afabricant@brownrudnick.com
                                                Lawrence C. Drucker
                                                NY Bar No. 2303089
                                                Email: ldrucker@brownrudnick.com
                                                Joseph M. Mercadante
                                                NY Bar No. 4784930
                                                Email: jmercadante@brownrudnick.com
                                                Timothy J. Rousseau
                                                NY Bar No. 4698742
                                                Email: trousseau@brownrudnick.com
                                                Daniel J. Shea
                                                NY Bar No. 5430558
                                                Email: dshea@brownrudnick.com
                                                BROWN RUDNICK LLP
                                                7 Times Square
                                                New York, New York 10036
                                                Telephone: (212) 209-4800
                                                Facsimile: (212) 209-4801

                                                Samuel F. Baxter
                                                Texas Bar No. 01938000
                                                Email: sbaxter@mckoolsmith.com
                                                Jennifer L. Truelove
                                                Texas Bar No. 24012906
                                                jtruelove@mckoolsmith.com
                                                McKOOL SMITH, P.C.
                                                104 East Houston Street, Suite 300
                                                Marshall, Texas 75670
                                                Telephone: (903) 923-9000
                                                Facsimile: (903) 923-9099

                                                ATTORNEYS FOR PLAINTIFF
                                                ULTRAVISION TECHNOLOGIES, LLC



                                                2
Case 2:19-cv-00291-JRG-RSP Document 69 Filed 05/21/20 Page 3 of 3 PageID #: 651



                                  CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on May 21, 2020, a true and correct copy

 of the foregoing was electronically filed with the Clerk of Court using the CM/ECF system,

 which will automatically send notification of such filing to all attorneys of record.

                                                       /s/ Alfred R. Fabricant
                                                           Alfred R. Fabricant
